UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file Number 811-02265 The Value Line Fund, Inc. (Exact name of registrant as specified in charter) 220 East 42nd Street, New York, NY 10017 Mitchell E. Appel (Name and address of agent for service) Registrant’s telephone number, including area code:212-907-1500 Date of fiscal year end: December 31 Date of reporting period: March 31, 2011 Item 1: Schedule of Investments. A copy of Schedule of Investments for the period ended 3/31/11 is included with this Form. The Value Line Fund, Inc. Schedule of Investments (unaudited) March 31, 2011 Shares Value COMMON STOCKS(95.8%) CONSUMER DISCRETIONARY(18.8%) AutoZone, Inc.* $ BorgWarner, Inc.* Brinker International, Inc. Buckle, Inc. (The) Buffalo Wild Wings, Inc.* Chipotle Mexican Grill, Inc.* Deckers Outdoor Corp.* Dick’s Sporting Goods, Inc.* DIRECTV Class A * Dollar Tree, Inc.* Fossil, Inc.* Genuine Parts Co. Gildan Activewear, Inc. Guess?, Inc. Johnson Controls, Inc. LKQ Corp.* Lululemon Athletica, Inc.* Netflix, Inc.* O’Reilly Automotive, Inc.* Panera Bread Co. Class A * Priceline.com, Inc.* Shaw Communications, Inc. Class B Strayer Education, Inc. Tim Hortons, Inc. TJX Companies, Inc. (The) TRW Automotive Holdings Corp.* Ulta Salon, Cosmetics & Fragrance, Inc.* Warnaco Group, Inc. (The)* Wynn Resorts Ltd. Yum! Brands, Inc. CONSUMER STAPLES(10.9%) Boston Beer Co., Inc. (The) Class A* British American Tobacco PLC ADR Casey’s General Stores, Inc. Church & Dwight Co., Inc. Corn Products International, Inc. Diamond Foods, Inc. Flowers Foods, Inc. General Mills, Inc. Green Mountain Coffee Roasters, Inc.* Hormel Foods Corp. J&J Snack Foods Corp. Molson Coors Brewing Co. Class B Ruddick Corp. TreeHouse Foods, Inc.* Whole Foods Market, Inc. ENERGY(1.0%) Core Laboratories N.V. Enbridge, Inc. Southwestern Energy Co.* FINANCIALS(3.5%) AFLAC, Inc. Shares Value Bank of Montreal $ BlackRock, Inc. Royal Bank of Canada Stifel Financial Corp.* T. Rowe Price Group, Inc. HEALTH CARE(17.6%) Alexion Pharmaceuticals, Inc.* Allergan, Inc. Bio-Rad Laboratories, Inc. Class A * C.R. Bard, Inc. Catalyst Health Solutions, Inc.* Cerner Corp.* Computer Programs & Systems, Inc. DaVita, Inc.* DENTSPLY International, Inc. Edwards Lifesciences Corp.* Endo Pharmaceuticals Holdings, Inc.* Express Scripts, Inc.* Haemonetics Corp.* Henry Schein, Inc.* Hospira, Inc.* IDEXX Laboratories, Inc.* Illumina, Inc.* Intuitive Surgical, Inc.* Medco Health Solutions, Inc.* MEDNAX, Inc.* Mettler-Toledo International, Inc.* Novo Nordisk A/S ADR Owens & Minor, Inc. ResMed, Inc.* Teva Pharmaceutical Industries Ltd. ADR Thermo Fisher Scientific, Inc.* United Therapeutics Corp.* Volcano Corp.* INDUSTRIALS(16.8%) AMETEK, Inc. C.H. Robinson Worldwide, Inc. Canadian National Railway Co. Cubic Corp. Danaher Corp. Donaldson Co., Inc. Eaton Corp. Elbit Systems Ltd. Esterline Technologies Corp.* HEICO Corp. IDEX Corp. IHS, Inc. Class A* ITT Corp. J.B. Hunt Transport Services, Inc. Jacobs Engineering Group, Inc.* Kansas City Southern* Kirby Corp.* L-3 Communications Holdings, Inc. Lennox International, Inc. Middleby Corp. (The)* National Presto Industries, Inc. Navistar International Corp.* 1 The Value Line Fund, Inc. March 31, 2011 Shares Value Oshkosh Corp.* $ Parker Hannifin Corp. Rollins, Inc. Roper Industries, Inc. Stericycle, Inc.* Toro Co. (The) United Technologies Corp. URS Corp.* Valmont Industries, Inc. W.W. Grainger, Inc. Waste Connections, Inc. INFORMATION TECHNOLOGY(17.7%) Accenture PLC Class A Acme Packet, Inc.* Advent Software, Inc.* Alliance Data Systems Corp.* Amphenol Corp. Class A ANSYS, Inc.* Check Point Software Technologies Ltd.* Cognizant Technology Solutions Corp. Class A* Dolby Laboratories, Inc. Class A* Equinix, Inc.* F5 Networks, Inc.* FactSet Research Systems, Inc. Google, Inc. Class A * Informatica Corp.* MasterCard, Inc. Class A MICROS Systems, Inc.* Open Text Corp.* Oracle Corp. Rovi Corp.* Salesforce.com, Inc.* Solera Holdings, Inc. SuccessFactors, Inc.* Teradata Corp.* TIBCO Software, Inc.* VMware, Inc. Class A* WebMD Health Corp.* Wright Express Corp.* MATERIALS(7.9%) Ball Corp. Crown Holdings, Inc.* FMC Corp. NewMarket Corp. Praxair, Inc. Rock-Tenn Co. Class A Scotts Miracle-Gro Co. (The) Class A Sigma-Aldrich Corp. Silgan Holdings, Inc. Solutia, Inc.* Valspar Corp. (The) TELECOMMUNICATION SERVICES(0.1%) Telefonica S.A. ADR Shares Value UTILITIES(1.5%) ITC Holdings Corp. $ NSTAR Questar Corp. Wisconsin Energy Corp. TOTAL COMMON STOCKS AND TOTAL INVESTMENT SECURITIES(95.8%) (Cost $64,093,476) Principal Amount Value SHORT-TERM INVESTMENTS(4.1%) REPURCHASE AGREEMENTS(4.1%) $ With Morgan Stanley, 0.06%, dated 03/31/11, due 04/01/11, delivery value $4,600,008 (collateralized by $4,640,000 U.S. Treasury Notes 1.3750% due 03/15/13, with a value of $4,693,524) $ TOTAL SHORT-TERM INVESTMENTS (Cost $4,600,000) (4.1%) CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES(0.1%) NET ASSETS (1) (100%) $ NET ASSET VALUE OFFERING AND REDEMPTION PRICE, PER OUTSTANDING SHARE ($112,050,920 ÷ 11,937,870 shares outstanding) $ * Non-income producing. For federal income tax purposes, the aggregate cost was $68,693,476, aggregate gross unrealized appreciation was $43,685,541, aggregate gross unrealized depreciation was $427,401 and the net unrealized apppreciation was $43,258,140. ADR American Depositary Receipt. 2 The Fund follows fair valuation accounting standards (FASB ASC 820-10) which establish a definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: ● Level 1 – Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; ● Level 2 – Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; ● Level 3 – Inputs that are unobservable. Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment’s valuation changes. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the inputs used to value the Fund’s net assets as of March 31, 2011: Level 1 Level 2 Level 3 Total Investments in Securities: Assets Common Stocks $ $
